Opinion issued December 1, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00941-CR
                           ———————————
                    IN RE LEONARD D. FANIEL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Leonard D. Faniel, filed a petition for writ of mandamus, asking us
to order the respondent, Chris Daniels, Harris County District Clerk, to forward
relator’s 11.07 writ.1 TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). By
statute, we have no authority to issue a writ of mandamus against a district clerk
unless required to enforce our jurisdiction. See TEX. GOV’T CODE ANN. § 22.221



1
      The underlying case is State v. Faniel, cause number 1459000, pending in the
      179th District Court of Harris County, Texas, the Honorable Kristin M. Guiney
      presiding.
(West 2004). Because relator does not seek a writ of mandamus to enforce our
jurisdiction, we dismiss this petition.


                                          PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                            2